1697-5-JNC   Doc 419 Filed 01/16/20 Entered 01/16/20 09:22:40   P
1697-5-JNC   Doc 419 Filed 01/16/20 Entered 01/16/20 09:22:40   P
1697-5-JNC   Doc 419 Filed 01/16/20 Entered 01/16/20 09:22:40   P
1697-5-JNC   Doc 419 Filed 01/16/20 Entered 01/16/20 09:22:40   P
Case 19-01697-5-JNC       Doc 419 Filed 01/16/20 Entered 01/16/20 09:22:40           Page 5 of 6




                       UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                             GREENVILLE DIVISION

  IN RE:                                        )
                                                )         Case No. 19-01697-5-JNC
  CAH ACQUISITION COMPANY 12,                   )
  LLC, d/b/a FAIRFAX COMMUNITY                  )         Chapter 11
  HOSPITAL,                                     )
                                                )
                Debtor.                         )
                                                )

                                CERTIFICATE OF SERVICE

         The undersigned does hereby certify that a copy of AFFIDAVIT OF ELIZABETH
 PUSEY IN SUPPORT OF ASSET SALE AND RURAL WELLNESS FAIRFAX, INC.’S
 DESIGNATION AS GOOD FAITH PURCHASER UNDER 11 U.S.C. § 363(M) was served
 via electronic service through CM/ECF upon those who have registered for such service listed on
 Exhibit A on January 16, 2020.

        This the 16 day of January, 2020.

                                     WALDREP LLP

                                      /s/ Thomas W. Waldrep, Jr.
                                      Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                                      James C. Lanik (NC State Bar No. 30454)
                                      Jennifer B. Lyday (NC Bar No. 39871)
                                      Francisco T. Morales (NC Bar No. 43079)
                                      101 S. Stratford Road, Suite 210
                                      Winston-Salem, NC 27104
                                      Telephone: 336-717-1440
                                      Telefax: 336-717-1340
                                      Email: notice@waldrepllp.com

                                      Co-Counsel for the Trustee
Case 19-01697-5-JNC       Doc 419 Filed 01/16/20 Entered 01/16/20 09:22:40          Page 6 of 6




                                        EXHIBIT A

                           ELECTRONIC SERVICE VIA CM/ECF



 Rayford K. Adams, III on behalf of Debtor

 Jason L. Hendren on behalf of Trustee Thomas W. Waldrep, Jr.

 Rebecca F. Redwine on behalf of Trustee Thomas W. Waldrep, Jr.

 Benjamin E.F.B. Waller on behalf of Trustee Thomas W. Waldrep, Jr.

 James C. Lanik on behalf of Trustee Thomas W. Waldrep, Jr.

 Jennifer B. Lyday on behalf of Trustee Thomas W. Waldrep, Jr.

 Francisco T. Morales on behalf of Trustee Thomas W. Waldrep, Jr.

 Thomas W. Waldrep, Jr. on behalf of Trustee Thomas W. Waldrep, Jr.

 Marjorie K. Lynch on behalf of Bankruptcy Administrator Marjorie K. Lynch

 Kirstin E. Gardner on behalf of Bankruptcy Administrator Marjorie K. Lynch

 Brian Behr on behalf of Bankruptcy Administrator Marjorie K. Lynch

 John Paul H. Cournoyer on behalf of Creditor Sun Finance, Inc., Creditor Paul L. Nusbaum,
 Creditor Steven F. White, and Interested Party Rural Community Hospitals of America, LLC

 Lara S. Martin, Esquire, on behalf of Creditor, Beckman Coulter, Inc.

 Sam G. Bratton, II on behalf of Debtor CAH Acquisition Company 12, LLC and Interested Party
 Doerner, Saunders, Daniel & Anderson, LLP

 Brian R. Anderson on behalf of Health Care Ombudsman Suzanne Koenig

 Nancy A. Peterman on behalf of Health Care Ombudsman Suzanne Koenig
